Exhibit 10.30 AMENDMENT NO. 2 TO GAS TRANSPORTATION AGREEMENT This Amendment No. 2 (this “Amendment”), dated as of February 3, 2016, to that certain Gas Transportation Agreement, dated as of April 14, 2015, as amended by that certain Amendment No. 1 to Gas Transportation Agreement, dated as of August 5, 2015 (as so amended, the “Agreement”), is entered into by and among PennTex North Louisiana, LLC, a Delaware limited liability company (“Transporter”), and MRD Operating LLC, a Delaware limited liability company (“Customer”).Transporter and Customer are each referred to herein as a “Party,” and collectively as, the “Parties.”Capitalized terms used but not defined herein have the meaning given to them in the Agreement.
